 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LISA MARIE PATTERSON,                             No. 2:19-cv-1750-KJM-KJN PS
12                       Plaintiff,                    ORDER
13            v.
14   FAMILY CONNECTION CHRISTIAN
     ADOPTION, et at.,
15
                         Defendants.
16

17

18            On November 4, 2019, the magistrate judge filed findings and recommendations (ECF

19   No. 4), which were served on the parties and which contained notice that any objections to the

20   findings and recommendations were to be filed within fourteen (14) days. No objections were

21   filed.

22            The court presumes that any findings of fact are correct. See Orand v. United States,

23   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de

24   novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by

25   the magistrate judge are reviewed de novo by both the district court and [the appellate] court

26   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

27   supported by the record and by the proper analysis.

28   /////
                                                      1
 1          The court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,
 3   IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations (ECF No. 4) are ADOPTED;
 5          2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2.) is DENIED;
 6          3. The action is dismissed under Federal Rule of Civil Procedure 41(b); and
 7          4. The Clerk of Court is directed to close this case.
 8   DATED: December 2, 2019.
 9

10
                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
